Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-1999

USA v. Davis
Precedential or Non-Precedential:

Docket 98-6251




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"USA v. Davis" (1999). 1999 Decisions. Paper 215.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/215


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 26, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 98-6251

UNITED STATES OF AMERICA

v.

VINCENT R. DAVIS,

Appellant

On Appeal From the United States District Court
For the District of New Jersey
(D.C. Crim. No. 97-cr-00552)
District Judge: Honorable Alfred J. Lechner, Jr.

Argued: May 19, 1999

Before: BECKER, Chief Judge, RENDELL, and ROSENN,
Circuit Judges.

(Opinion Filed: July 19, 1999)

ORDER AMENDING OPINION

The Slip Opinion in the above case filed July 19, 1999 is
hereby amended as follows:

On page 32, second full paragraph, line 14, a footnote
should be added after the phrase "on its merits" to read as
follows:

       We acknowledge that the record reflects that the
       District Court exhibited commendable patience with
       defense counsel and gave him several opportunities to
       correct deficiencies in his papers. However, that fact
       cannot change the result.
       BY THE COURT:

       /s/ Edward R. Becker

       Chief Judge

Dated: July 26, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2